DETAILED ACTION
This Final action is in response to an amendment filed 9/06/2022.  Currently claims 1-31 are pending. However, claims 8-21 and 29 remain withdrawn as directed to non-elected subject matter, and claims 1-7, 22-28 and 30-31 are examined as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 22-26 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Brunet et al. in US 2015/0002445 in view of Gray et al. in US 2021/0255735 (hereinafter Gray).

Regarding claim 1, Brunet disclose a touch sensing method for a touch panel (Brunet’s Fig. 3 and par. 23), wherein the touch panel includes a plurality of touch sensitive cells (Brunet’s Fig. 3 and par. 23: each electrode 32/34 in self-capacitance or intersection between 32/34 in mutual capacitance), and the touch sensing method comprises determining at least one touch sensing circuit (Brunet’s Figs. 4-5: controller connected to 32 in main area) as a first number of to-sense touch sensing circuits (Brunet’s Figs. 5: number of 32 in main area), and determining at least one touch sensing circuit (Brunet’s Figs. 4-5: controller connected to 32 in reference area as a second number of reference touch sensing circuits (Brunet’s Figs. 5: number of 32 in reference area), wherein the touch sensing circuit has a corresponding touch sensitive cell (Brunet’s Figs. 4-5: see controller and electrodes 32 in main area), and the to-sense touch sensing circuit has a corresponding reference touch sensing circuit (Brunet’s Figs. 5: see controller and electrodes 32 in main area corresponding to 32 in reference area to baseline); causing a to-sense touch sensing circuit (Brunet’s Figs. 4-5: controller connected to 32 in main area) to apply the touch excitation signal (Brunet’s par. 19, 25: pulsed or AC drive voltage) to a corresponding touch sensitive cell (Brunet’s Figs. 5 and par. 25, 31-32: 32 in main area for measured capacitances) and receive a touch sensing signal from the corresponding touch sensitive cell (Brunet’s Figs. 5 and par. 25, 31-33: measurements [signal] from electrodes 32 [cells]), and output a first output signal (Brunet’s Figs. 5: see 54 in main area); causing a reference touch sensing circuit (Brunet’s Figs. 4-5: controller connected to 32 in reference area) to apply the touch reference signal (Brunet’s Figs. 5 and par. 29: voltage reference) to a corresponding touch sensitive cell (Brunet’s Figs. 5 and par. 25, 29-30, 33: 32 in reference area for measured capacitances) and receive a reference sensing signal from the corresponding touch sensitive cell (Brunet’s Figs. 5 and par. 25, 29-30, 33: measurements [signal] from electrodes 32 [cells]), and output a second output signal (Brunet’s Figs. 5: see 54 in reference area), and obtaining, according to a first number of first output signals (Brunet’s Figs. 5: number of signals 54 from electrodes 32 in main area) and a second number of second output signals (Brunet’s Figs. 5: number of signals 54 from electrodes 32 in reference area), a capacitance difference (Brunet’s Figs. 5 and par. 36: subtracts reference value 56 from values 54) of capacitances sensed by each to-sense touch sensing circuit (Brunet’s Figs. 5 and par. 36: value 54 from electrodes within main area) and its corresponding reference touch sensing circuit (Brunet’s Figs. 5 and par. 34-36: reference value 56 from electrodes in reference area 52).
Brunet fails to disclose a plurality of touch sensing circuits, a first terminal, second terminal and output terminal of a touch sensing circuit, or wherein each touch sensing circuit has a corresponding touch sensitive cell among the plurality of touch sensitive cells.
However, in the same field of endeavor of capacitive touch sensing, Gray discloses a sensing circuit including a plurality of touch sensing circuits (Gray’s Fig. 1 and par. 93: see 28) each with an input terminal (Gray’s Fig. 6 and par. 140-142: to enable power to the drive-sense circuit 28), a second terminal (Gray’s Fig. 6 and par. 140-142: to transmit power 116 to sensor 30 and receive affect 118 from sensor 30) and an output terminal (Gray’s Fig. 6 and par. 140-142: to send representative signal 120), wherein each touch sensing circuit has a corresponding touch sensitive cell among a plurality of touch sensitive cells (Gray’s Fig. 147 and par. 175: each DSC for each electrode where electrodes operate as sensors). Therefore, it would have been obvious to one of ordinary skill in the art, to use Gray’s plural touch sensing circuits in Brunet’s controller (Brunet’s Fig. 4) in order to obtain the predictable result of driving and sensing the electrodes (Brunet’s Figs. 4-5 and Gray’s Fig. 6 and par. 140-142) and processing the output signals (Brunet’s Fig. 5 and par. 29-33 and Gray’s Fig. 6 and par. 140-142). 
By doing such combination, Brunet in view of Gray disclose:
A touch sensing method for a touch panel (Brunet’s Fig. 3 and par. 23), wherein the touch panel includes a plurality of touch sensitive cells (Brunet’s Fig. 3 and par. 23: each electrode 32/34 in self-capacitance or intersection between 32/34 in mutual capacitance) for which a touch sensing (Brunet’s par. 23: self or mutual capacitance) is to be performed by a plurality of touch sensing circuits (Brunet’s Fig. 4 controller includes plural touch sensing circuits DSC 28 per Gray’s Figs. 1, 14 and par. 93, 175), and the touch sensing method comprises: 
determining at least one touch sensing circuit (Brunet’s Figs. 4-5: controller connected to 32 in main area) of the plurality of touch sensing circuits (Brunet’s Fig. 4 controller includes plural touch sensing circuits DSC 28 per Gray’s Figs. 1, 14 and par. 93, 175) as a first number of to-sense touch sensing circuits (Brunet’s Figs. 5: number of 32 in main area which upon combination are each matched to a drive-sense circuit 28 per Gray’s Figs. 6, 14), and 
determining at least one touch sensing circuit (Brunet’s Figs. 4-5: controller connected to 32 in reference area) of the plurality of touch sensing circuits (Brunet’s Fig. 4 controller includes plural touch sensing circuits DSC 28 per Gray’s Figs. 1, 14 and par. 93, 175) as a second number of reference touch sensing circuits (Brunet’s Figs. 5: number of 32 in reference area which upon combination are each matched to a drive-sense circuit 28 per Gray’s Fig. 6), 
wherein each touch sensing circuit has a corresponding touch sensitive cell (Brunet’s Figs. 5: see electrodes 32 in main area, Gray’s Fig. 6: circuit 28-a to corresponding cell 30 and Fig. 14 DSC to each electrode per par. 175) among the plurality of touch sensitive cells (Brunet’s Figs. 3, 5: electrodes 32 equivalent to electrodes 85 each match to a DSC in Gray’s Fig. 14), and each to-sense touch sensing circuit has a corresponding reference touch sensing circuit (Burnet’s Figs. 5: each electrode 32 in main area [which has a corresponding circuit 28-A per Gray’s Figs. 6, 14] corresponds to the electrodes 32 in the reference area [each with a corresponding circuit 28-A per Gray’s Figs. 6, 14] for subtraction of reference value per par. 34); 
causing a first terminal of each to-sense touch sensing circuit (Brunet’s Figs. 4-5: controller connected to 32 in main area which upon combination includes terminal to enable power 110 to the drive-sense circuit 28-a per Gray’s Fig. 6 and par. 140-142) to receive a touch excitation signal (Brunet’s par. 19, 25: pulsed or AC drive voltage equivalent to power of Gray’s Fig. 6 and par. 140-142), and a second terminal thereof to apply the touch excitation signal (Brunet’s par. 19, 25: pulsed or AC drive voltage to electrode which upon combination is power transmission 116 to sensor 30 per Gray’s Fig. 6 and par. 140-142) to a corresponding touch sensitive cell (Brunet’s Figs. 5 and par. 25, 31-32: 32 in main area for measured capacitances and Gray’s Fig. 6: sensor 30) and receive a touch sensing signal from the corresponding touch sensitive cell (Brunet’s Figs. 5 and par. 25, 31-33: measurements [signal] from electrodes 32 [cells] which upon combination is terminal receiving affect 118 from sensor 30 per Gray’s Fig. 6 and par. 140-142), and an output terminal (Gray’s Fig. 6 and par. 142: to send representative signal 120) thereof to output a first output signal (Brunet’s Figs. 5: see 54 in main area which is equivalent to representative signal in Gray’s Fig. 6 per par. 142); 
causing a first terminal of each reference touch sensing circuit (Brunet’s Figs. 4-5: controller connected to 32 in reference area which upon combination includes terminal to enable power 110 to the drive-sense circuit 28-a per Gray’s Fig. 6 and par. 140-142) to receive a touch reference signal (Brunet’s Figs. 5 and par. 29: voltage reference), and a second terminal thereof to apply the touch reference signal (Brunet’s Figs. 5 and par. 29: reference voltage equivalent to power of Gray’s Fig. 6 and par. 140-142) to a corresponding touch sensitive cell (Brunet’s Figs. 5 and par. 25, 29-30, 33: 32 in reference area for measured capacitances and Gray’s Fig. 6: sensor 30) and receive a reference sensing signal from the corresponding touch sensitive cell (Brunet’s Figs. 5 and par. 25, 29-30, 33: measurements [signal] from electrodes 32 [cells] ] which upon combination is terminal receiving affect 118 from sensor 30 per Gray’s Fig. 6 and par. 140-142), and an output terminal (Gray’s Fig. 6 and par. 142: to send representative signal 120) thereof to output a second output signal (Brunet’s Figs. 5: see 54 in reference area which is equivalent to representative signal in Gray’s Fig. 6 per par. 142), 
wherein the touch reference signal (Brunet’s Figs. 5 and par. 29: voltage reference) and the touch excitation signal (Brunet’s par. 19, 25: pulsed or AC drive voltage) are different signals (Brunet’s par. 19, 25, 29: e.g. fixed voltage vs. AC or pulsed); and 
obtaining, according to a first number of first output signals (Brunet’s Figs. 5: number of signals 54 from electrodes 32 in main area) and a second number of second output signals (Brunet’s Figs. 5: number of signals 54 from electrodes 32 in reference area), a capacitance difference (Brunet’s Figs. 5 and par. 36: subtracts reference value 56 from values 54) of capacitances sensed by each to-sense touch sensing circuit (Brunet’s Figs. 5 and par. 36: value 54 from electrodes within main area) and its corresponding reference touch sensing circuit (Brunet’s Figs. 5 and par. 34-36: reference value 56 from electrodes in reference area 52).

Regarding claim 22, Brunet disclose a touch sensing method for a touch panel (Brunet’s Fig. 3 and par. 23), the touch panel including a plurality of touch sensitive cells (Brunet’s Fig. 3 and par. 23: each electrode 32/34 in self-capacitance or intersection between 32/34 in mutual capacitance), comprising: determining at least one touch sensing circuit (Brunet’s Figs. 4-5: controller connected to 32 in main area) as at least one to-sense touch sensing circuit (Brunet’s Figs. 5: at least 32 in main area), and determining at least one touch sensing circuit (Brunet’s Figs. 4-5: controller connected to 32 in reference area) as at least one reference touch sensing circuit (Brunet’s Figs. 5: at least 32 in reference area), wherein each touch sensing circuit has a corresponding touch sensitive cell (Brunet’s Figs. 5: see electrodes 32 in main area), and each to-sense touch sensing circuit has a corresponding reference touch sensing circuit (Burnet’s Figs. 5: each electrode 32 in main area corresponds to the electrodes 32 in the reference area for subtraction of reference value per par. 34); transmitting a touch excitation signal to a corresponding touch sensitive cell (Brunet’s par. 19, 25: pulsed or AC drive voltage to electrode 32 in main area), and obtaining at least one touch sensing signal (Brunet’s Figs. 5 and par. 25, 31-33: measurements [signal] from electrodes 32 [cells]); transmitting a touch reference signal to a corresponding touch sensitive cell (Brunet’s Figs. 5 and par. 29: reference voltage to 32 in reference area), and obtaining at least one reference sensing signal (Brunet’s Figs. 5 and par. 25, 29-30, 33: measurements [signal] from electrodes 32 [cells] ), wherein the touch reference signal (Brunet’s Figs. 5 and par. 29: voltage reference) and the touch excitation signal (Brunet’s par. 19, 25: pulsed or AC drive voltage) are different signals (Brunet’s par. 19, 25, 29: e.g. fixed voltage vs. AC or pulsed), 
obtaining at least one sensing signal (Brunet’s Figs. 5 and par. 36: subtracts reference value 56 from values 54) according to the at least one reference sensing signal (Brunet’s Figs. 5 and par. 34-36: reference value 56 from electrodes in reference area 52) and the at least one touch sensing signal (Brunet’s Figs. 5 and par. 36: value 54 from electrodes within main area); and obtaining, according to the at least one sensing signal (Brunet’s Figs. 5 and par. 36: subtracts reference value 56 from values 54), capacitance differences (Brunet’s par. 15, 17-18, 25, 32-33: the signal is representative of capacitive changes [difference]) of capacitances sensed by the at least one to-sense touch sensing circuit (Brunet’s Figs. 5 and par. 25, 32-35: value 54 is representative of sensed capacitance in main area electrodes) and the at least one reference touch sensing circuit (Brunet’s Figs. 5 and par. 25, 32-35: value 54 is representative of sensed capacitance in reference area electrodes).
Brunet fails to disclose a plurality of touch sensing circuits, wherein each touch sensing circuit has a corresponding touch sensitive cell among the plurality of touch sensitive cells.
However, in the same field of endeavor of capacitive touch sensing, Gray discloses a sensing circuit including a plurality of touch sensing circuits (Gray’s Figs. 1, 6 and par. 93, 140-142: see 28), wherein each touch sensing circuit has a corresponding touch sensitive cell among a plurality of touch sensitive cells (Gray’s Fig. 147 and par. 175: each DSC for each electrode where electrodes operate as sensors). Therefore, it would have been obvious to one of ordinary skill in the art, to use Gray’s plural touch sensing circuits in Brunet’s controller (Brunet’s Fig. 4) in order to obtain the predictable result of driving and sensing the electrodes (Brunet’s Figs. 4-5 and Gray’s Fig. 6 and par. 140-142) and processing the output signals (Brunet’s Fig. 5 and par. 29-33 and Gray’s Fig. 6 and par. 140-142). 
By doing such combination, Brunet in view of Gray disclose:
A touch sensing method for a touch panel (Brunet’s Fig. 3 and par. 23), the touch panel including a plurality of touch sensitive cells (Brunet’s Fig. 3 and par. 23: each electrode 32/34 in self-capacitance or intersection between 32/34 in mutual capacitance) for which a touch sensing (Brunet’s par. 23: self or mutual capacitance) is to be performed by a plurality of touch sensing circuits (Brunet’s Fig. 4 controller includes plural touch sensing circuits DSC 28 per Gray’s Figs. 1, 14 and par. 93, 175), comprising: 
determining at least one touch sensing circuit (Brunet’s Figs. 4-5: controller connected to 32 in main area) of the plurality of touch sensing circuits (Brunet’s Fig. 4 controller includes plural touch sensing circuits DSC 28 per Gray’s Figs. 1, 14 and par. 93, 175) as at least one to-sense touch sensing circuit (Brunet’s Figs. 5: at least 32 in main area which upon combination are each matched to a drive-sense circuit 28 per Gray’s Fig. 6), and 
determining at least one touch sensing circuit (Brunet’s Figs. 4-5: controller connected to 32 in reference area) of the plurality of touch sensing circuits (Brunet’s Fig. 4 controller includes plural touch sensing circuits 28 per Gray’s Fig. 1 and par. 93) as at least one reference touch sensing circuit (Brunet’s Figs. 5: at least 32 in reference area which upon combination are each matched to a drive-sense circuit 28 per Gray’s Fig. 6), 
wherein each touch sensing circuit has a corresponding touch sensitive cell (Brunet’s Figs. 5: see electrodes 32 in main area, Gray’s Fig. 6: circuit 28-a to corresponding cell 30 and Fig. 14 DSC to each electrode per par. 175) among the plurality of touch sensitive cells (Brunet’s Figs. 3, 5: electrodes 32 equivalent to electrodes 85 each match to a DSC in Gray’s Fig. 14), and each to-sense touch sensing circuit has a corresponding reference touch sensing circuit (Burnet’s Figs. 5: each electrode 32 in main area [which has a corresponding circuit 28-A per Gray’s Fig. 6] corresponds to the electrodes 32 in the reference area [each with a corresponding circuit 28-A per Gray’s Fig. 6] for subtraction of reference value per par. 34); 
transmitting, by each to-sense touch sensing circuit (Gray’s Figs. 1, 6: see 128 for main area in Brunet’s Figs. 5), a touch excitation signal to a corresponding touch sensitive cell (Brunet’s par. 19, 25: pulsed or AC drive voltage to electrode 32 in main area which upon combination is power transmission 116 to sensor 30 per Gray’s Fig. 6 and par. 140-142), and 
obtaining at least one touch sensing signal (Brunet’s Figs. 5 and par. 25, 31-33: measurements [signal] from electrodes 32 [cells] which upon combination is terminal receiving affect 118 from sensor 30 per Gray’s Fig. 6 and par. 140-142); 
transmitting, by each reference touch sensing circuit (Gray’s Figs. 1, 6: see 128 for reference area in Brunet’s Figs. 5), a touch reference signal to a corresponding touch sensitive cell (Brunet’s Figs. 5 and par. 29: reference voltage to 32 in reference area equivalent to power of Gray’s Fig. 6 and par. 140-142), and 
obtaining at least one reference sensing signal (Brunet’s Figs. 5 and par. 25, 29-30, 33: measurements [signal] from electrodes 32 [cells] ] which upon combination is terminal receiving affect 118 from sensor 30 per Gray’s Fig. 6 and par. 140-142), 
wherein the touch reference signal (Brunet’s Figs. 5 and par. 29: voltage reference) and the touch excitation signal (Brunet’s par. 19, 25: pulsed or AC drive voltage) are different signals (Brunet’s par. 19, 25, 29: e.g. fixed voltage vs. AC or pulsed), 
obtaining at least one sensing signal (Brunet’s Figs. 5 and par. 36: subtracts reference value 56 from values 54) according to the at least one reference sensing signal (Brunet’s Figs. 5 and par. 34-36: reference value 56 from electrodes in reference area 52) and the at least one touch sensing signal (Brunet’s Figs. 5 and par. 36: value 54 from electrodes within main area); and 
obtaining, according to the at least one sensing signal (Brunet’s Figs. 5 and par. 36: subtracts reference value 56 from values 54), capacitance differences (Brunet’s par. 15, 17-18, 25, 32-33: the signal is representative of capacitive changes [difference]) of capacitances sensed by the at least one to-sense touch sensing circuit (Brunet’s Figs. 5 and par. 25, 32-35: value 54 is representative of sensed capacitance in main area electrodes) and the at least one reference touch sensing circuit (Brunet’s Figs. 5 and par. 25, 32-35: value 54 is representative of sensed capacitance in reference area electrodes).

Regarding claim 2, Brunet in view of Gray disclose wherein, the first number of to-sense touch sensing circuits correspond to a same one reference touch sensing circuit, or, the first number of to-sense touch sensing circuits (Brunet’s Figs. 5: number of 32 in main area [more than two] which upon combination are each matched to a drive-sense circuit 28 per Gray’s Fig. 6) correspond to different reference touch sensing circuits (Brunet’s Figs. 5: number of 32 [between two and four] in reference area which upon combination are each matched to a drive-sense circuit 28 per Gray’s Fig. 6).

Regarding claim 23, Brunet in view of Gray disclose wherein, the at least one to-sense touch sensing circuit corresponds to a same one reference touch sensing circuit, or, the at least one to-sense touch sensing circuit corresponds to different reference touch sensing circuits (Gray’s Fig. 6: each electrode has a corresponding drive-sense circuit. Brunet’s Figs. 5 and par. 35: electrodes 32 in main area correspond to either the same 32 in reference area when the reference value 56 is a single value [peak, maximum. Minimum] or to different 32 in reference area when the reference value is an average).

Regarding claims 3 and 24, Brunet in view of Gray disclose wherein the touch excitation signal is a first variable signal (Brunet’s par. 19, 25: pulsed or AC drive voltage), and the touch reference signal is a direct current signal (Brunet’s par. 29: fixed voltage) or a second variable signal different from the first variable signal.

Regarding claims 4 and 25, Brunet in view of Gray further disclose wherein each to-sense touch sensing circuit (Brunet’s Figs. 5: electrodes 32 in main area, Fig. 4 and par. 26: where there are multiple cells on a column/row, and Gray’s Figs. 6, 14: one drive-sense circuit per column/row 85) corresponds to a plurality of touch sensitive cells on one row or one column (Gray’s Fig. 14: see each DSC corresponding to one column or one row of electrodes 85), and its corresponding reference touch sensing circuit (Brunet’s Figs. 5: electrodes 32 in reference area, Fig. 4 and par. 26: where there are multiple cells on a column/row, and Gray’s Figs. 6, 14: one drive-sense circuit per column/row 85) also corresponds to a plurality of touch sensitive cells on one row or one column (Gray’s Fig. 14: see each DSC corresponding to one column or one row of electrodes 85).
It would also have been obvious to one of ordinary skill in the art that the drive-sense circuits will be assigned to each row/column (Gray’s Fig. 14) of multiple cells (Brunet’s Fig. 4) in order to obtain the benefit of a matrix configuration (Gray’s Fig. 14 and Brunet’s Fig. 4).

Regarding claim 5, Brunet in view of Gray disclose wherein, obtaining, according to the first number of first output signals and the second number of second output signals, a capacitance difference of capacitances sensed by each to-sense touch sensing circuit and its corresponding reference touch sensing circuit, comprises: 
for each to-sense touch sensing circuit (Brunet’s Figs. 5: electrodes 32 in main area which upon combination are each matched to a drive-sense circuit 28 per Gray’s Fig. 6), performing subtraction on a first output signal output by the to-sense touch sensing circuit (Brunet’s Figs. 5 and par. 34-35: value 54 of electrodes in main area) and a second output signal output by its corresponding reference touch sensing circuit (Brunet’s Figs. 5 and par. 34-35: value 56 of electrodes in reference area), to obtain a differential signal (Brunet’s Figs. 5 and par. 34); and obtaining, based on the differential signal (Brunet’s Figs. 5 and par. 34-35), a capacitance difference (Brunet’s par. 15, 17-18, 25, 32-33: the signal is representative of capacitive changes [difference]) of capacitances sensed by the to-sense touch sensing circuit (Brunet’s Figs. 5 and par. 25, 32-35: value 54 is representative of sensed capacitance in main area electrodes) and its corresponding reference touch sensing circuit (Brunet’s Figs. 5 and par. 25, 32-35: value 54 is representative of sensed capacitance in reference area electrodes).

Regarding claim 26, Brunet in view of Gray disclose obtaining at least one sensing signal according to the at least one reference sensing signal and the at least one touch sensing signal, comprises: for each touch sensing signal, performing subtraction on the touch sensing signal (Brunet’s Figs. 5 and par. 34-35: value 54 of electrodes in main area) and one reference sensing signal (Brunet’s Figs. 5 and par. 34-35: value 56 of electrodes in reference area), to obtain a differential signal as one sensing signal (Brunet’s Figs. 5 and par. 34), wherein, the to-sense touch sensing circuit (Brunet’s Figs. 5: electrodes 32 in main area are each matched to a drive-sense circuit 28 per Gray’s Fig. 6) that obtains the touch sensing signal (Brunet’s Figs. 5 and par. 34-35: value 54 of electrodes in main area) corresponds to the reference touch sensing circuit (Brunet’s Figs. 5: electrodes 32 in reference area are each matched to a drive-sense circuit 28 per Gray’s Fig. 6, correspondence for subtraction per Brunet’s Figs. 5 and par. 34-35) that obtains the one reference sensing signal (Brunet’s Figs. 5 and par. 34-35: value 56 of electrodes in reference area).

Regarding claim 30 and 31, Brunet in view of Gray disclose wherein, each of at least one touch sensing circuit among the first number of to-sense touch sensing circuits (Gray’s Fig. 14: one DSC per electrode) is a to-sense touch sensing circuit (Gray’s Fig. 14: DSC corresponding to an electrode 32 to the right of the main area per Brunet’s par. 39 and Fig. 5A) relative to a first touch sensing circuit (Gray’s Fig. 14: DSC corresponding to an electrode 32 in the reference area per Brunet’s par. 39 and Fig. 5A, the electrodes 32 in the main area measure relative to the reference), and a reference touch sensing circuit (Gray’s Fig. 14: DSC corresponding to an electrode 32 to the right which is a reference area in a second step per Brunet’s par. 40 and Fig. 5B) relative to a second touch sensing circuit (Gray’s Fig. 14: DSC corresponding to another electrode 32 in the reference area per Brunet’s par. 40 and Fig. 5B, the electrodes 32 measure relative to each other to obtain value 56); or 
each of at least one touch sensing circuit among the second number of reference touch sensing circuits is a reference touch sensing circuit relative to a first touch sensing circuit, and a to-sense touch sensing circuit relative to a second touch sensing circuit (limitation in the alternative).

Allowable Subject Matter
Claims 6-7 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art fails to disclose ALL limitations of claims 1+5 in addition to “wherein, performing subtraction on a first output signal output by the to-sense touch sensing circuit and a second output signal output by its corresponding reference touch sensing circuit, to obtain a differential signal, comprises: multiplying the second output signal output by the corresponding reference touch sensing circuit by a preset coefficient, wherein the preset coefficient is related to an area ratio between areas of contact pads of touch electrodes of touch sensitive cells respectively corresponding to the to-sense touch sensing circuit and the corresponding reference touch sensing circuit; and performing subtraction on the first output signal and the second output signal multiplied by the preset coefficient, to obtain the differential signal”. Dependent claim 7 is indicated as allowable for at least the same reason.
Regarding claim 27, the prior art fails to disclose ALL limitations of claims 22+26 in addition to “wherein for each touch sensing signal, performing subtraction on the touch sensing signal and one reference sensing signal, to obtain a differential signal as one sensing signal, comprises: multiplying the reference touch signal by a preset coefficient, wherein the preset coefficient is related to an area ratio of an area of contact pad of the touch electrode or a relative area of a driving electrode and a sensing electrode as a touch electrode of the touch sensitive cell from which the touch sensing signal is obtained relative to an area of contact pad of or a relative area of a touch electrode of the touch sensitive cell from which the reference sensing signal is obtained; and performing subtraction on the touch sensing signal and the reference sensing signal multiplied by the preset coefficient, to obtain the differential signal”. Dependent claim 28 is indicated as allowable for at least the same reason.

Brunet does disclose multiplying the second output signal by a coefficient prior to subtraction, where the coefficient is a function of the amplitude of the signals (Brunet’s par. 35), but Brunet fails to disclose “the preset coefficient related to an area ratio between areas of contact pads of touch electrodes of touch sensitive cells respectively corresponding to the to-sense touch sensing circuit and the corresponding reference touch sensing circuit”, as necessary for claim 6.  Brunet also fails to disclose the “the preset coefficient is related to an area ratio of an area of contact pad of the touch electrode or a relative area of a driving electrode and a sensing electrode as a touch electrode of the touch sensitive cell from which the touch sensing signal is obtained relative to an area of contact pad of or a relative area of a touch electrode of the touch sensitive cell from which the reference sensing signal is obtained” as necessary for claim 27. 
Nor does any other prior art disclose these features.
Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive. 
On the Remarks pgs. 16-17, Applicant argues that the independent claims 1 and 22 require touch sensing operation performed at the plurality of touch sensing cells.. and each touch sensing circuit is used for touch sensing of its corresponding touch sensing cell, this is explained as feature 1 in the arguments.  Applicant argues that because Brunet divides the main area into a reference area and a main area, this feature is not taught by Brunet. The office must respectfully disagree, Brunet clearly discloses that each electrode is capable of being driven and measured (Brunet’s par. 23, 39-40). With respect to each touch sensing circuit correspond to each touch sensing cell, please see above rejection which has been modified to address the added limitations by citing Gray’s Fig. 14, where each DSC corresponds to each electrode.
On the Remarks pgs. 18-19, Applicant argues that Gray does not disclose the first terminal, the second terminal and the output terminal of each touch sensing circuit as claimed, this is explained as feature 2 in the arguments. Applicant argues that Gray’s Fig. 6 only discloses two terminals.  The office must again respectfully disagree, as mentioned above, Gray’s Fig. 6 and par. 141 enable to provide signal to circuit is the first terminal, the terminal 116/118 is the second terminal, and terminal 120 is the output terminal.
Please note that arguments presented with respect to the difference between the instant invention and the combination of Brunet and Gray were considered when tied to a specific limitation not met by the rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liliana Cerullo whose telephone number is (571)270-5882. The examiner can normally be reached 8AM to 3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILIANA CERULLO/Primary Examiner, Art Unit 2621